Citation Nr: 1201253	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  01-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the feet to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having Type II diabetes mellitus.  

2.  The evidence of record does not support a finding that the Veteran stepped foot within the land borders of Vietnam, or served within the inland waterways of Vietnam.  

3.  The evidence of record does not support a finding that the Veteran's diabetes mellitus had its onset in, or is otherwise related to his active duty military service.  

4.  Hypertension was not shown in service or until many years thereafter.  There is no credible evidence linking hypertension to service or to a service-connected disability. 

5.  There is no current diagnosis of peripheral neuropathy of the feet.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Haas v. Peake, 525 F.3d 1168 (2008). 

2.  The criteria for service connection for hypertension to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for peripheral neuropathy of the feet to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice regarding service connection required under the VCAA and under Dingess by a letter mailed in August 2007.  A letter regarding secondary service connection was sent in February 2009.  In these letters, the RO advised the Veteran of the evidence required to substantiate his service-connection claims, as well as the types of evidence VA would assist in obtaining.  He was informed of his responsibility to identify, or to submit evidence directly to VA, and was advised that the RO would obtain any Federal records or other identified medical treatment records on his behalf.  Subsequently, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this rating decision. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to the issue on appeal. 

Concerning VA's duty to assist in the development of the Veteran's claim, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and lay statements have been obtained. 

Joint Services Records Research Center (JSRRC) issued a formal finding on a lack of information to verify Agent Orange exposure in Vietnam.  This finding is incorporated in the Veteran's claims file, and will be discussed in more detail below. 

The Veteran was not afforded a VA examination to address his claims.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As will be discussed below, there is already medical evidence that the Veteran currently has diabetes and hypertension.  The record is missing critical evidence that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's claim as is being denied on that basis.  The outcome of this case thus hinges on matters other than those which are amenable to VA examination and medical opinion, specifically on what occurred, or more precisely what did not occur, during service.  In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.

Significantly, the evidence of record is against a finding that the Veteran experienced an in-service disease or injury, to include exposure to Agent Orange, with respect to his diabetes claim. The Board adds that the Veteran has not alleged that his diabetes, or his hypertension had onset in service, or that he has had continuous symptomatology since service to the present day.  As to peripheral neuropathy of the feet there is no current finding that the Veteran has the disorder and nothing is shown in service.  

Under the circumstances presented in this case, a remand ordering a medical examination would serve no useful purpose.  Accordingly, the Board has determined that a medical opinion is not necessary in the instant case, and that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded the opportunity to present evidence and argument in support of his appeal.  He has retained the services of a representative, and has testified before the undersigned at a personal hearing. 

Accordingly, the Board will address the issues on appeal.

Relevant law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. 
These include Type II diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2011); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In fact, the Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii) .  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Thus, if the record establishes that the Veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran claims entitlement to service-connection for diabetes mellitus as due to exposure to Agent Orange during his active duty service.  In essence, the Veteran contends that he was aboard two ships during service which were off the waters of Vietnam.  He states that he was aboard the USS MADOCK and the USS HOLLOSTER and that this is when his exposure occurred.  He asserts that his ship was providing gunfire support to troops on the land, and that although he never left the confines of the ship, he believes he was exposed to Agent Orange.  He testified that his ship was in Cam Ranh Bay.  He further stipulates that such exposure was the primary cause of his diabetes. 

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a current diagnosis of type II diabetes mellitus.  See, e.g., a December 2006 private treatment report of Dr. A.S. Accordingly, Hickson element (1) is satisfied.   

Concerning Hickson element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving on a ship just off the shore of the Vietnam coast during the Vietnam War.  As discussed above, type II diabetes mellitus is a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may also be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may be not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  JSRRC issued a Memorandum indicating a formal finding on lack of information to verify in-country service.  It could not determine whether the Veteran had service in the Republic of Vietnam; however, the Veteran himself has confirmed that he never stepped foot on land in Vietnam, nor did he leave his ship when it was allegedly grounded off Vietnam's coast.  See the Veteran's hearing transcript.  There is no indication in the record demonstrating that any of the ships he served upon visited inland waters.  

Further, although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal and Vietnam Campaign Medal-medals that were awarded to many Veterans who never actually served within the borders of Vietnam-the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of such medals.  Haas, 525 F.3d at 1196.

The Board notes that the Veteran's service personnel records do in fact confirm that the Veteran served on two ships conducting gun support operations in the waters off Vietnam's shore-the USS MADDOX in 1967, 1968, and 1969 and the USS HOLLOSTER in 1969 and 1970.  Crucially however, as noted above, it is well established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97. 

The Board also recognizes the Veteran's assertion that exposure to Agent Orange should be presumed based on the fact that his ship was fired upon and shrapnel landed on his ship as well as his contention that the mist from Agent Orange could have been carried in the air over the water to his ship.  The Veteran is competent to attest to his own in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board additionally notes that the service records show that the USS MADDOX was engaged in gun fire exchanges with the enemy and that the sailors aboard ship were awarded a citation in recognition of ship providing support firing against the enemy.  However it is questionable whether the Veteran meets the requirements of having engaged in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That stated, even if the veteran did engage in combat, the fact that shrapnel may have landed on the Veteran's ship or that herbicide may have been in the air in no way triggers the presumption of herbicide exposure.  Indeed, as discussed above, the Federal Circuit has confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas, 525 F.3d 1168, 1187-90.  The Veteran has admitted he did not leave his ship at any time. 

Since the Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Veteran has admitted that he never stepped foot on land in Vietnam, nor does he argue that any ship he served upon visited the inland waterways of Vietnam.  The Veteran also does not allege that he has ever come in physical contact with Agent Orange, whether in barrels or from actual use.  He has only stated that the mist from the spraying could have been carried in the wind over the water.  In this case, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Pertinently, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in 1970.  See 38 C.F.R. § 3.309(a).  The Veteran's March 1970 separation examination was pertinently negative.  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until the 2000's, more than 30 years following his separation from service.  The Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Accordingly, Hickson element (2), in-service disease or injury is not satisfied, and the Veteran's service-connection claim for diabetes fails on this basis alone.  

For the sake of completion, with respect to Hickson element (3), nexus or relationship, in the absence of any in-service injury or disease [to include herbicide exposure], medical nexus between the Veteran's current diabetes and service would appear to be an impossibility.  The Veteran has not asserted that a continuity of diabetes symptomatology has existed since service, and the record does not so reflect.  Thus, Hickson element (3) is also unsatisfied, and the Veteran's claim fails on this basis as well. The benefit on appeal is denied.

Hypertension and Peripheral Neuropathy

As noted above, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

Service connection presupposes a current diagnosis of the claimed disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to some time in the distant past).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In addition to diabetes mellitus, VA records show that the Veteran has been diagnosed with hypertension.  There is nothing in the file showing a diagnosis of peripheral neuropathy of the feet.  The credible evidence of record fails to establish the in-service incurrence of either disorder.  The Veteran's service treatment records do not show that the Veteran complained of or sought treatment for any symptoms or complaints related to either disorder.  His March 1970 separation examination report notes no pertinent clinical findings.  As to hypertension, the record shows treatment with medication in 2007, many years after discharge from military service.  The normal medical findings at the time of separation, in conjunction with the lapse of three decades between the Veteran's separation from service and the first clinical evidence of his claimed disorder is probative evidence against the claim of service connection.  Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming denial of claim where a Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition). 

The Veteran has not asserted that he first experienced any pertinent symptoms in service.  Nor has he contended any continuity of symptoms since service.  No medical professional has associated the diagnosed disorders with service.  There is simply no credible evidence that establishes a causal or etiological link between the Veteran's current conditions and his military service.  

In sum, entitlement to service connection benefits requires an injury or a disease that was incurred in service and resulted in a current chronic or persistent disability. Although current diagnoses have been rendered, the competent and credible evidence of record does not establish that these conditions are a result of or otherwise related to the Veteran's military service.  Thus, service connection for hypertension must be denied. 

To the extent that the Veteran has claimed that his current hypertension is secondary to a service-connected disability the claim has no merit.  He has specifically claimed that the disorder is due to his diagnosed diabetes mellitus.  Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744 -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  The Veteran is not service connected for diabetes.  Since service connection is not established for his diabetes, the appellant's claim for entitlement to service connection for hypertension on a secondary basis, must fail as a matter of law.  See 38 C.F.R. § 3.310 (2011).  In this instance, the law, and not the evidence, is dispositive of the claims, and therefore the claims should be denied because of lack of legal merit or of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus a discussion regarding service connection on a secondary basis is moot. 

The Board has duly considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 

As to peripheral neuropathy of the feet, generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board has thoroughly reviewed the claims folder and found no diagnosis of any current peripheral neuropathy of the feet.  Service connection presupposes a current diagnosis of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for peripheral neuropathy of the feet is not warranted in the absence of a current diagnosis.

While the Veteran maintains that he has peripheral neuropathy of the feet, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Without evidence of a current disorder, service connection cannot be granted.  Rabideau v. Derwinski.  

Thus, peripheral neuropathy of the feet has not been shown at any time during the pendency of the claim.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The competent lay and medical evidence fails to demonstrate a current disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit- of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  For these reasons, the elements for service connection for a left ear disorder have not been met, and this claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, Type II, is denied.

Service connection for hypertension to include as secondary to diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the feet to include as secondary to diabetes mellitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


